BRYAN SCHRODER
United States Attorney

RYAN TANSEY
Assistant United States Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   )   No. 4:19-cr-00013-SAO
                                              )
                          Plaintiff,          )
                                              )
          v.                                  )
                                              )
  RYAN K. TUCKER,                             )
                                              )
                          Defendant.          )
                                              )

                          MOTION FOR ARREST WARRANT


       COMES NOW the United States of America, by and through undersigned counsel,

and respectfully moves this Court to issue an Arrest Warrant for Ryan K. Tucker,

defendant’s Arraignment/Detention Hearing on Misdemeanor Information is scheduled

for Friday, August 23, 2019 at 10:00 a.m. set in Fairbanks, Alaska.




          Case 4:19-cr-00013-SAO Document 3 Filed 08/22/19 Page 1 of 2
      RESPECTFULLY SUBMITTED this 22th day of August, 2019, in Fairbanks,

Alaska.

                                          BRYAN SCHRODER
                                          United States Attorney


                                          s/ Ryan Tansey
                                          RYAN TANSEY
                                          Assistant United States Attorney
                                          United States of America




U.S. v. Tucker
4:19-cr-00013-SAO                 Page 2 of 2
          Case 4:19-cr-00013-SAO Document 3 Filed 08/22/19 Page 2 of 2
